Per Curiam.
The wage rate was improperly computed in this case on the theory that claimant was a sawyer. Claimant was not a sawyer, but was actually engaged in farming at the time of the accident. His injury was sustained while operating a buzz-saw— work clearly incidental to farming operation.' The referee erred in refusing to permit the employer to show that he was not engaged in conducting a saw mill. The award should, therefore, be reversed and the matter remitted to the State Industrial Board to make a proper award based on the earnings of persons engaged in agricultural pursuits, to which claimant with his physical and mental qualifications might aspire.
Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ., concur,
Award reversed and matter remitted to the State Industrial Board, without costs.